                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:19-CV-458-BO


ILSHIN CHEMICAL, INC.                         )
                Plaintiff,                    )
                                              )
V.                                    )                              ORDER
                                      )
NEW COMPANY STRATEGY, LLC d/b/a)
SURF ACELINX, TWO SEAS, LLC,          )
SITRUC, INC. , NATIONAL FLOORING )
WAREHOUSE, INC. , DEFENDANT W         )
d/b/a QuietComfort, DEFENDANT X d/b/a )
QuietComfort, DEFENDANT Y d/b/a       )
QuietComfort, DEFENDANT Z d/b/a       )
QuietComfort, CURT ROBINSON, and      )
CANDACE ROBINSON,                     )
                     Defendants.      )


       This cause is before the Court on defendants' motion to dismiss the amended complaint

pursuant to Rules 9(b) and 12(b)(6) of the Federal Rules of Civil Procedure. Plaintiff has

responded, defendants have replied, and the matter is ripe for ruling. For the reasons that follow,

defendants ' motion is granted in part and denied in part.

                                         BACKGROUND

       Plaintiff alleges the following in its amended complaint. [DE 20]. Plaintiff develops,

markets, and sells luxury vinyl tile flooring and is located in the Republic of Korea. Plaintiff had

an agreement with defendant New Company Strategy (NCS) d/b/a SurfaceLinx (hereinafter

SurfaceLinx) under which plaintiff sold SurfaceLinx luxury vinyl tile flooring and SurfaceLinx

sold that flooring to customers in the United States. SurfaceLinx served as the "middleman" in

the transactions, wherein it was paid by its customers for plaintiffs flooring and then was to pay

plaintiff for flooring product that plaintiff would ship directly to SurfaceLinx's customers.




          Case 5:19-cv-00458-BO Document 28 Filed 09/17/20 Page 1 of 7
SurfaceLinx' s profit was derived from the amount it charged its customers over and above what

it would pay plaintiff for the product.

       Plaintiff alleges that SurfaceLinx has refused to pay $2,715,826.16 to plaintiff that it

owes for product plaintiff shipped to SurfaceLinx customers to satisfy 128 purchase orders.

Plaintiff further alleges that, in a response for a request for admission, SurfaceLinx has conceded

that it did not pay some of the amounts due to plaintiff and that it is still determining the exact

amount. Plaintiff has alleged a breach of contract claim against SurfaceLinx.

        Plaintiff has further alleged claims for successor liability, fraud , unfair and deceptive

trade practices, unjust enrichment, and quantum meruit against defendants Two Seas, SITRUC,

National Flooring Warehouse, defendants W,X,Y, and Z, as well as defendants Curt and

Candace Robinson. These claims are based on plaintiffs allegations that the Robinson

defendants operate a tight-knit set of interconnected companies in the same industry as

SurfaceLinx which were used in a fraudulent scheme by the Robinsons to avoid paying their

obligations to plaintiff. Specifically, plaintiff alleges that the Robinsons, aware of plaintiffs

demand for payment, used other corporate entities to continue to operate the same business

under a different name.

        Plaintiff alleges that the Robinsons began conducting their SurfaceLinx business using

the name QuietComfort, a trademark registered to SurfaceLinx in 2016. Plaintiff alleges that the

website for QuietComfort is in essence a copy of the SurfaceLinx website, presenting the same

corporate and product information, including the same customer testimonials. Plaintiff alleges

that the Robinsons are the sole owners or directors of each of the entity defendants and that all

defendants share the same place of business address of 6330 Mount Herman Road in Raleigh,

North Carolina.



                                                 2

          Case 5:19-cv-00458-BO Document 28 Filed 09/17/20 Page 2 of 7
       Defendants have filed a partial motion to dismiss plaintiff' s amended complaint pursuant

to Rules 9(b) and 12(b)(6) of the Federal Rules of Civil Procedure. Specifically, defendants seek

an order dismissing plaintiff's claims for fraud and unfair and deceptive trade practices, as well

as all claims set forth against the Robinson defendants individually.

                                           DISCUSSION

       A Rule 12(b)(6) motion tests the legal sufficiency of the complaint. Papasan v. Allain,

478 U.S. 265, 283 (1986). A complaint must allege enough facts to state a claim for relief that is

facially plausible. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In other words, the

facts alleged must allow a court, drawing on judicial experience and common sense, to infer

more than the mere possibility of misconduct. Nemet Chevrolet, Ltd. v. Consumeraffairs. com,

Inc., 591 F.3d 250, 256 (4th Cir. 2009). The court "need not accept the plaintiff's legal

conclusions drawn from the facts, nor need it accept as true unwarranted inferences,

unreasonable conclusions, or arguments. " Philips v. Pitt County Mem. Hosp., 572 F.3d 176, 180

(4th Cir. 2009) (internal alteration and citation omitted).

       A. Fraud

       In order to state a claim for fraud under North Carolina law, a plaintiff must allege that

defendant made "(l) a false representation or concealment of a material fact, (2) that was

reasonably calculated to deceive, (3) which was made with the intent to deceive, (4) that did in

fact deceive, and (5) resulted in damage. " Breeden v. Richmond Cmty. Coll. , 171 F.R.D. 189,

194 (M.D.N.C. 1997). A claim for fraud requires satisfaction of a heightened pleading standard.

Rule 9(b) of the Federal Rules of Civil Procedure requires a party to plead a claim for fraud with

particularity. "To meet this standard, [a plaintiff] must, at a minimum, describe ' the time, place,

and contents of the false representations, as well as the identity of the person making the



                                                  3

          Case 5:19-cv-00458-BO Document 28 Filed 09/17/20 Page 3 of 7
misrepresentation and what he obtained thereby. "' US ex rel. Wilson v. Kellogg Brown & Root,

Inc., 525 F.3d 370, 379 (4th Cir. 2008) (quoting Harrison v. Westinghouse Savannah River Co.,

176 F.3d 776, 784 (4th Cir. 1999)).

          Plaintiffs fraud claim fails to satisfy the heightened pleading standard. Plaintiff relies on

statements and material which appeared on the QuietComfort website which had previously

appeared on the SurfaceLinx website and which allowed the Robinsons and other entity

defendants to benefit from the experience, good will, and public face of SurfaceLinx while

concealing that QueitComfort is just a continuation of SurfaceLinx. However, in the amended

complaint, plaintiff does not identify which, if any, statements on the QuietComfort website

were false, which is a required element for a fraud claim. Moreover, although the amended

complaint alleges that these statements were reasonably calculated to deceive plaintiff and

possibly other creditors, it fails to allege that plaintiff was, in fact, deceived, another element of a

fraud claim under North Carolina law. For these reasons, plaintiff has failed to state a claim for

fraud and this claim is properly dismissed.

          B. Unfair and Deceptive Trade Practices

          To state a claim for unfair and deceptive trade practices under N.C. Gen. Stat. § 75-1.1 , a

plaintiff must allege that the defendant (1) committed an unfair or deceptive trade act or practice,

(2) the act in question was in or affecting commerce, and (3) the act proximately caused plaintiff

harm. Sessler v. Marsh, 144 N.C. App. 623 , 635 (2001). A deceptive trade practice is one which

has the capacity to deceive, while an unfair trade practice is one which is, for example, immoral,

unscrupulous, or unethical. Branch Banking & Tr. Co. v. Thompson, 107 N.C. App. 53, 61

(1992).




                                                    4

            Case 5:19-cv-00458-BO Document 28 Filed 09/17/20 Page 4 of 7
       Mere breach of contract, even if intentional, "is not sufficiently unfair or deceptive to

sustain an action under the UTPA . . .." Broussard v. Meineke Disc. Muffier Shops, Inc., 155

F.3d 331,347 (4th Cir. 1998) (quoting Branch Banking & Trust, 107 N.C. App. at 61-62). Only

where a breach of contract claim is "surrounded by substantial aggravating circumstances" will it

support an unfair and deceptive trade practice claim. Griffith v. Glen Wood Co., Inc., 184 N.C.

App. 206, 217 (2007).

       Plaintiff has sufficiently alleged a claim for unfair and deceptive trade practices. At the

outset, the Court notes that North Carolina's Unfair and Deceptive Trade Practices Act "is

broader and covers more than traditional common law proscriptions on tortious conduct .... ".

Bumpers v. Cmty. Bank ofN. Virginia, 367 N.C. 81 , 88 (2013). Thus, although "a plaintiff who

proves fraud thereby establishes that unfair or deceptive acts have occurred," Bhatti v. Buckland,

328 N.C. 240, 243 (1991), it does not follow that a plaintiff who cannot demonstrate fraud

cannot succeed on a claim for unfair and deceptive trade practices.

       Plaintiffs unfair and deceptive trade practices claim is based upon defendants' conduct

which occurred outside the contract and was sufficiently aggravating such that the existence of

the contract does not bar plaintiffs claim. At bottom, plaintiff claims that defendants not only

failed to provide payment in breach of the contract, but that the Robinson defendants, who were

on notice of plaintiffs demand for payment, created or used separate corporate entities to hide

assets and escape plaintiffs demand for payment. The acts alleged were plainly in and affecting

commerce, and plaintiff has further alleged that it has and continues to suffer damages stemming

from the Robinson defendants ' deceptions which allow them to continue operating what amounts

to the same business as SurfaceLinx and avoid payment of their debts to plaintiff. Having

considered plaintiffs claim in light of the applicable standard, the Court deems the allegations



                                                5

         Case 5:19-cv-00458-BO Document 28 Filed 09/17/20 Page 5 of 7
sufficient and defendants ' request to dismiss the unfair and deceptive trade practice claim is

denied .

           C. Claims against the Robinsons

           Finally, the Court will permit the claims against the Robinsons to proceed at this time.

Plaintiff alleges that the Robinsons own the majority or all of the ownership interest in each of

the defendant entities and that they are responsible for the majority or all of the decisions made

regarding the management of the entities.

           Broadly speaking a director, officer, or agent of a corporation is not, merely by
           virtue of his office, liable for the torts of the corporation or of other directors,
           officers, or agents.
           He is, however, as in the case of torts committed by agents generally . . . liable in
           damages for injuries suffered by third persons because of his own torts, regardless
           of whether he acted on his own account or on behalf of the corporation and
           regardless of whether or not the corporation is also liable.

United Artists Records, Inc. v. E. Tape Corp., 19 N.C. App. 207, 215 (1973) (internal quotation

and citation omitted). The Court agrees with plaintiff that it has sufficiently alleged that the

Robinsons are the only corporate officers or agents with the authority to cause the entity

defendants to act in a tortious manner. Drawing on its judicial experience and common sense, the

Court determines that the allegations support the plausible conclusion that the Robinsons

actively participated the conduct of the entity defendants of which plaintiff complains. The Court

therefore denies defendants ' request to dismiss all claims against the Robinsons individually.

                                             CONCLUSION

           Accordingly, for the foregoing reasons, defendants ' motion to dismiss [DE 22] is

GRANTED IN PART and DENIED IN PART. Plaintiffs claim for fraud is DISMISSED.

Plaintiffs remaining claims against defendants may proceed.




                                                    6

             Case 5:19-cv-00458-BO Document 28 Filed 09/17/20 Page 6 of 7
SO ORDERED, this   a   day of September, 2020.




                                         ERRENCE W. BOYLE
                                        CHIEF UNITED STATES DISTRIC




                                           7

       Case 5:19-cv-00458-BO Document 28 Filed 09/17/20 Page 7 of 7
